DETAILED ACTION

Claim 1 is allowed,

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 10/05/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.
Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Ukraine on 05/27/2020. It is noted, however, that applicant has not filed a certified copy of the UA 202003199 application as required by 37 CFR 1.55.

	
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelly Novak on 05/28/2022.

This listing of Claims and Abstract will replace all prior versions and listings of claims in the application:


IN THE ABSTRACT.
Please amend the Abstract as follows:
The includes a transmitting side and a receiving side each comprising various software/hardware modules for generating/displaying the output/received information of the transmitting side, cryptographic calculations of the transmitting side, service information of the transmitting side, a module for generating a set key of the transmitting side, a module for generating a computed key of the transmitting/receiving side, including software/hardware modules for information encoding/cryptographic  transformations. These modules of the transmitting and receiving sides are connected to each other within their respective sides, as well as to each other across a communication channel

IN THE CLAIMS:
1. (Currently Amended) A system for an encoded information transmission in a computer (gadget), said system comprising a transmitting side and a receiving side of the computer (gadget), wherein 
	the transmitting side comprises a plurality of transmitting side combined software and hardware modules for generating/displaying and service information of the transmitting side;;for transmitting side communication channel, and
	 the receiving side comprises a plurality of receiving side combined software and hardware modules: for generating/displaying the output/received information of the receiving side, cryptographic calculations of the receiving side, and service information of the receiving side;;;for receiving side communication channel, 
	characterized in that the system additionally comprises, at the transmitting side and the receiving sides respectively, macroblocks for blocking computer brute-force search of the transmitting side (MBS) and for blocking computer brute-force search of the receiving side (MBS), such that each of said macroblocks at the transmitting side and the receiving side comprises a system of at least three modules for information encoding/cryptographic transformations (MBC1, MBC2, MBC3), a module for random numbers generation (RNG), and modules for inputting a degree of the setting polynomial (MIDP), wherein 
	the transmitting side comprises said plurality of transmitting side software and hardware  modules for: generating/displaying the output/received information of the transmitting side (MDO), inputting a degree of the setting polynomial (MIDP), service information of the transmitting side (MSI), generating a set key of the transmitting side (MK1), generating a computed key of the transmitting/receiving side (MK2), the transmitting side communication channel (CC), cryptographic computing (MCC); and also the macroblock for blocking computer brute-force search of the transmitting side (MBS), said macroblock comprising the at least three modules for information encoding (a transmitting side MBC1 module including software and hardware), (a transmitting side MBC2 module including software and hardware), (a transmitting MBC3 module including software and hardware) and the random number generator (RNG), and 
	the receiving side comprises said plurality of receiving side software and hardware  modules for: generating/displaying the output/received information of the receiving side (MDO), inputting a degree of the setting polynomial (MIDP), service information (MSI), generating a set key of the receiving side (MK1), generating a computed key of the transmitting/receiving side (MK2), the receiving side communication channel (CC), cryptographic computing (MCC); and also the macroblock for blocking computer brute-force search of the receiving side (MBS), said macroblock comprising the at least three modules for information encoding (a receiving side MBC1 module including software and hardware), (a receiving side MBC2 module including software and hardware), (a receiving side MBC3 module including software and hardware) and the random number generator (RNG), 
wherein, at the transmitting side, a transmitting side  MDO module of the transmitting side is connected, respectively, to a transmitting side MBC1 module of the transmitting side MBS macroblock,and a second output of the module is connected to the input of  transmitting side MIDP module,an output of said transmitting side module being connected toan input of an a transmitting side MSI module, a first output of the transmitting side MSI module  a transmitting side  MK1 module output, a a transmitting MSI module is connected to a transmitting side 2 module input, the transmitting side MK1 module output is connected to transmitting side MBC1 module, the input/output of the transmitting side MK2 module is connected, respectively, to a first output/input of the transmitting side MBC2 module of the transmitting side MBS macroblock, atransmitting side MBC2 module is connected, respectively, toa first output/input of a transmitting side MCC module,a third input/output of the transmitting side MBC2 module is connected, respectively, to the third output/input of the transmitting side MBC1 module, and  each of the transmitting side MBC1 and MBC2 modules are connected, respectively, to a transmitting side RNG generator, a transmitting side RNG generator being connected to a transmitting side MBC3 module input, the first and second outputs of the of each of the transmitting side MBC1 and MBC2 modules, a transmitting side MCC module is connected to a a transmitting side CC module, a second input/output of said transmitting side CC module being connected, via a communication channel, respectively, to a a receiving side CC module of the receiving side,
	 where a receiving side MDO module of the receiving side is connected, respectively, to a  receiving side MBC1 module of the receiving side MBS macroblock,and a second output of the receiving side MDO module is connected to an a receiving side MIDP module, an output of said receiving side  MIDP module being connected toan input of a receiving side MSI module, a receiving side MSI module an input of the receiving side MK1 module, a receiving side MSI module being connected to an input of a receiving side MK2 modulean input/output of the receiving side MK2 module is connected, respectively, to a a receiving side MBC2 module of the receiving side MBS macroblock, a receiving side MBC2 module is connected, respectively, to a a receiving side MCC module, a receiving side MBC2 module is connected, respectively, to a a receiving side  MBC1 module, and receiving side MBC1 and MBC2 modules are connected, respectively, to receiving side RNG generator, receiving side RNG generator is connected to the input of receiving side MBC3 module, receiving side MBC3 module being connected, respectively, to receiving side MBC1 and MBC2 modules, receiving side MCC module is connected to the first output/input of receiving side CC module, receiving side CC module being connected, viathe communication channel, respectively, to the first input/output of the transmitting side CC module of the transmitting side.


Allowable Subject Matter

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:
YI et al. teaches a system that provides a security codeless telephone unit using Bluetooth which allows a safe communication from a wiretapping and secures the activity of a user, wherein the securely codeless telephone unit has a Bluetooth in a codeless telephone body and a portable device, respectively, to allow voice or data communication module, if a request for switching a security mode is generated from the portable device, voice signals are converted to digital encrypted data via a voice codec, vocoder and an encryption module and data communication module of which is changed from voice communication module to a data communication module through the Bluetooth are then transmitted to the body, and the body that received the digital encrypted data via the Bluetooth transmits the digital encrypted data to counterpart codeless telephone unit and body via a network using a data modem.
Aceves et al. teaches a communication method involves using a Single software application to switch between a first mode of electronic messaging and a second mode of electronic messaging. Both the first made of electronic messaging and the second mode of electronic messaging are between a first electronic device associated with a first user and a second electronic device associated with a second user. When in the first mode of messaging, inputs are received from the first user for composing a regular message which is then sent to the second user. The regular message is sent to the second user in data transmitted through a server and saved if a memory. While in the second mode cl messaging, inputs are received from the first user for composing a confidential  message which is then sent to the second user, The confidential message is sent to the second user in data transmitted through the server, and the data is irretrievable at a later time.
Haddad et al. teaches a mobile communications device includes a display, a plurality of sources comprising at least one microphone and at least one camera, a wireless communications module, and a main processor. A housing is configured for hand-held manipulation and to support the display, sources, communications module, and main processor. A shutter is supported by the housing and comprises a lens shutter situated within the housing and configured to obscure a lens of the at least one camera when activated. A switch is actuatable by a user of the device and coupled to at least the sources, main processor, and the shutter. The switch is configured to selectively activate and deactivate the lens shutter. The switch is also configured to divert signals produced by the sources away from the main processor when activated, and couple signals produced by the sources to the main processor when deactivated.

Claims 1 is allowed over the prior art made of record.
The following is an examiner's statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:
The prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that includes “A system for an encoded information transmission in a gadget device comprising a plurality of transmitting side combined software and hardware modules  for generating/displaying the output/received information of the transmitting side, cryptographic calculations of the transmitting side, and service information of the transmitting side; a module for generating a set key of the transmitting side; a module for generating a computed key of the transmitting/receiving side; and a module of for transmitting side communication channel, and  the receiving side comprises a plurality of receiving side combined software and hardware modules: for generating/displaying the output/received information of the receiving side, cryptographic calculations of the receiving side, and service information of the receiving side;, a module for generating a set key of the receiving side;, a module for generating a computed key of the transmitting/receiving side;, and a module of for receiving side communication channel, characterized in that the system additionally comprises, at the transmitting side and the receiving sides respectively, macroblocks for blocking computer brute-force search of the transmitting side and for blocking computer brute-force search of the receiving side, such that each of said macroblocks at the transmitting side and the receiving side comprises a system of at least three modules for information encoding/cryptographic transformations (MBC1, MBC2, MBC3), a module for random numbers generation (RNG), and modules for inputting a degree of the setting polynomial (MIDP), wherein the transmitting side comprises said plurality of transmitting side software and hardware  modules for: generating/displaying the output/received information of the transmitting side (MDO), inputting a degree of the setting polynomial (MIDP), service information of the transmitting side (MSI), generating a set key of the transmitting side (MK1), generating a computed key of the transmitting/receiving side (MK2), the transmitting side communication channel (CC), cryptographic computing (MCC); and also the macroblock for blocking computer brute-force search of the transmitting side (MBS), said macroblock comprising the at least three modules for information encoding (a transmitting side MBC1 module including software and hardware), (a transmitting side MBC2 module including software and hardware), (a transmitting MBC3 module including software and hardware) and the random number generator (RNG), and 	the receiving side comprises said plurality of receiving side software and hardware  modules for: generating/displaying the output/received information of the receiving side (MDO), inputting a degree of the setting polynomial (MIDP), service information (MSI), generating a set key of the receiving side (MK1), generating a computed key of the transmitting/receiving side (MK2), the receiving side communication channel (CC), cryptographic computing (MCC); and also the macroblock for blocking computer brute-force search of the receiving side (MBS), said macroblock comprising the at least three modules for information encoding (a receiving side MBC1 module including software and hardware), (a receiving side MBC2 module including software and hardware), (a receiving side MBC3 module including software and hardware) and the random number generator (RNG), wherein, at the transmitting side, a irst input/output of the transmitting side  MDO module of the transmitting side is connected, respectively, to a the first output/input of the transmitting side MBC1 module of the transmitting side MBS macroblock, the and a second output of the module is connected to the input of the transmitting side MIDP module, the an output of said transmitting side module being connected to the an input of an the  a transmitting side MSI module, the a first output of the transmitting side MSI module  latter being connected to a the transmitting side  MK1 module output, a the second output of the a transmitting MSI module is connected to a transmitting side the MK2 module input, the transmitting side MK1 module output is connected to a second input of the transmitting side MBC1 module, the input/output of the transmitting side MK2 module is connected, respectively, to a first output/input of the transmitting side MBC2 module of the transmitting side MBS macroblock, a second input/output of the transmitting side MBC2 module is connected, respectively, to the a first output/input of the a transmitting side MCC module, the a third input/output of the transmitting side MBC2 module is connected, respectively, to the third output/input of the transmitting side MBC1 module, and the fourth inputs of each of the transmitting side MBC1 and MBC2 modules are connected, respectively, to the first and second outputs of a the transmitting side RNG generator, a the third output of said transmitting side RNG generator being connected to the a transmitting side MBC3 module input, the first and second outputs of the latter being connected, respectively, to the fifth inputs of each of the transmitting side MBC1 and MBC2 modules, a the second output/input of the transmitting side MCC module is connected to a the first input/output of the a transmitting side CC module, the a second input/output of said transmitting side CC module being connected, via a communication channel, respectively, to a the first input/output of the a receiving side CC module of the receiving side, where a the input/output of the receiving side MDO module of the receiving side is connected, respectively, to a the first output/input of the receiving side MBC1 module of the receiving side MBS macroblock, the and a second output of the receiving side MDO module is connected to an the input of the a receiving side MIDP module, an output of said receiving side  MIDP module being connected to the an input of a the receiving side MSI module, a the first output of the receiving side MSI module latter being connected to the an input of the receiving side MK1 module, a the second output of said receiving side MSI module being connected to the an input of a receiving side MK2 module second input of the MBC1 module, the an input/output of the receiving side MK2 module is connected, respectively, to a the first output/input of the a receiving side MBC2 module of the receiving side MBS macroblock, a the second input/output of the receiving side MBC2 module is connected, respectively, to a the first output/input of the a receiving side MCC module, a the third input/output of the receiving side MBC2 module is connected, respectively, to a the third output/input of a the receiving side  MBC1 module, and the fourth inputs of the receiving side MBC1 and MBC2 modules are connected, respectively, to the first and second outputs of the receiving side RNG generator, a third output of the receiving side RNG generator is connected to the input of a receiving side MBC3 module, the first and second outputs of said receiving side MBC3 module being connected, respectively, to the fifth inputs of the receiving side MBC1 and MBC2 modules, a second output/input of the receiving side MCC module is connected to the first output/input of a receiving side CC module, a second input/output of said receiving side CC module being connected, via a the communication channel, respectively, to the first input/output of the transmitting side CC module of the transmitting side” in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety. Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493